Citation Nr: 0013951	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-51 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased evaluation for residuals of 
injury of the dorsal-
lumbar spine with arthritis and narrowing and desiccation at 
L1-2, L2-3 and L3-4 with mild bulge at L3-4, currently rated 
as 20 percent disabling.

2. Entitlement to an increased evaluation for residuals of 
injury of the cervical 
spine with arthritis and mild disc bulge at C3-4, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was remanded for further 
development in January 1999.  Pursuant to that remand, the 
veteran underwent VA special examinations.  By rating 
decision in November 1999, the RO increased the evaluation 
for each disability from 10 to 20 percent, effective 
September 8, 1999, the date of the special VA examinations. 


FINDINGS OF FACT

1.  Prior to September 8, 1999, the veteran's service-
connected residuals of injury of the dorsal-lumbar spine with 
arthritis and narrowing and desiccation at L1-2, L2-3 and L3-
4 with mild bulge at L3-4 were productive of no more than 
slight limitation of motion.

2.  From September 8, 1999, the veteran's service-connected 
residuals of injury of the dorsal-lumbar spine with arthritis 
and narrowing and desiccation at L1-2, L2-3 and L3-4 with 
mild bulge at L3-4 have been productive of severe limitation 
of motion.

3.  Prior to December 22, 1997, the veteran's service-
connected residuals of injury of the cervical spine with 
arthritis and mild disc bulge at C3-4 were productive of no 
more than slight limitation of motion.

4.  From December 22, 1997, to September 8, 1999, the 
veteran's service-connected residuals of injury of the 
cervical spine with arthritis and mild disc bulge at C3-4 
were productive of no more than moderate limitation of 
motion.

5.  From September 8, 1999, the veteran's service-connected 
residuals of injury of the cervical spine with arthritis and 
mild disc bulge at C3-4 have been productive of  severe 
limitation of motion. 


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a rating in 
excess of 10 percent, for the veteran's residuals of injury 
of the dorsal-lumbar spine with arthritis and narrowing and 
desiccation at L1-2, L2-3 and L3-4 with mild bulge at L3-4 
were not met prior to September 8, 1999.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. § 4.72, Diagnostic Codes 5010-
5290, 5010-5292 (1999).

2.  The schedular criteria for entitlement to a rating of 40 
percent for the veteran's residuals of injury of the dorsal-
lumbar spine with arthritis and narrowing and desiccation at 
L1-2, L2-3 and L3-4 with mild bulge at L3-4 have been met 
since September 8, 1999.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. § 4.72, Diagnostic Code 5010-5292 (1999).

3.  The schedular criteria for entitlement to a rating in 
excess of 10 percent for the veteran's residuals of injury of 
the cervical spine with arthritis and mild disc bulge at C3-4 
were not met prior to December 22, 1997.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. § 4.72, Diagnostic Code 5010-
5090.

4.  The schedular criteria for entitlement to a rating of 20 
percent for the veteran's residuals of injury of the cervical 
spine with arthritis and mild disc bulge at C3-4 were met 
from December 22, 1997, to September 8, 1999.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. § 4.72, Diagnostic Code 
5010-5090.

5.  The schedular criteria for a rating of 30 percent for the 
veteran's residuals of injury of the cervical spine with 
arthritis and mild disc bulge at C3-4 have been met since 
September 8, 1999.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. § 4.72, Diagnostic Code 5010-5090.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service connected back 
disabilities are more severely disabling than reflected by 
his current 20 percent disability.  Historically, the Board 
notes that service connection for a back disability was 
established by rating decision dated  January 1993.  At that 
time, the disability was described as upper back pain with 
mild disc space narrowing and a 10 percent rating was 
assigned.  Subsequently, in March 1998, service connection 
for residuals of injury to the cervical spine with arthritis 
and mild disc bulge was established and a 10 percent 
evaluation assigned.  This rating was continued but 
redescribed as residuals of injury of the dorsal-lumbar spine 
with arthritis and narrowing and desiccation at L1-2, L-3 and 
L3-4 with mild bulge at L3-4.  The ratings for both the 
disabilities were increased to 20 percent respectively by 
rating decision dated November 1999, effective from September 
8, 1999, the date of a VA examination.  Therefore, the Board 
must consider the propriety of the evaluations both prior to 
September 8, 1999 and since September 8, 1999.

When a veteran is seeking an increased rating, such an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well-grounded.  38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  With a well-grounded claim arises a statutory duty 
to assist the veteran with the development of evidence in 
connection with his claim.  38 U.S.C.A. § 5107(a).  After 
reviewing the evidence in the claims file, including the 
reports of recent VA examinations, the Board finds that the 
record is now adequate to allow for equitable review of the 
veteran's increased rating claim and that no further action 
is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Further, 
38 C.F.R. § 4.59 provides that painful motion is an important 
factor in disability due to arthritis. 

VA outpatient records show that the veteran complained of 
neck and back pain several times in the 1990s.  In October 
1992 the veteran complained of upper back pain.  In July 
1995, the veteran complained of neck pain and was diagnosed 
with possible tension related neck pain.  In July 1996, the 
veteran requested an increased rating for his service-
connected back disability and submitted a statement from his 
chiropractor referencing treatments in  April and July 1996 
which was continuing.  

In September 1996, the veteran reported for a VA rating 
examination conducted in conjunction with his claim.  At that 
time, the veteran reported cervical spine pain, especially 
with driving for long distances or with heavy work.  Physical 
examination showed a healthy man that could ambulate without 
difficulty.  Examination of the cervicodorsal spine did not 
show any deformity, but he did have cervical spine 
tenderness, soreness, and pain to palpation and pain with 
motion.  He could rotate his neck to 70 degrees right and 
left, flex and extend to 30 to 40 degrees and he could flex 
his back about 85 to 90 degrees.  No neurological involvement 
was noted.

In September 1997, the veteran underwent further VA 
examination.  At that time, he reported similar neck and low 
back soreness and the examiner found that he could ambulate 
without aids or assistance.  Examination of the spine did not 
show any deformity, nor increased kyphosis or scoliosis.  He 
did have cervical dorsal tenderness and soreness.  No spasms 
were identified.  He could rotate his neck 70 degrees to the 
right and left and flex and extend to 40 to 50 degrees.  
Essentially, the examiner found the veteran to have a full 
range of motion of the cervical spine.  Neurologically, 
reflexes, strength, and sensation in the upper extremities 
were normal.  He had tenderness and a little bit of pain with 
motion of the back, but he could forward flex to 90 degrees 
and bend and rotate 30 degrees.  He could toe and heel walk 
and squat.  Straight leg raising was negative.  Reflexes, 
strength and sensation were normal.  There were no 
neurological abnormalities noted.  He was diagnosed with 
residual injury of the spine with arthritis.

In December 1997, the veteran underwent another VA 
examination.  Examination showed some cervical, dorsal and 
lumbar tenderness to palpation.  There was no deformity, no 
increased kyphosis or scoliosis, or muscle spasms identified.  
He could rotate his neck 70 degrees to the right and left, 
flex and extend 40 degrees with pain just at the extremes of 
motion.  He could forward flex his back 90 degrees, extend, 
bend and rotate 40 degrees with pain only at the extremes of 
motion.  No other deformity of the spine was identified.  He 
was diagnosed with a residual injury to the spine with 
arthritis.  The examiner further indicated in his conclusions 
that the range of motion of the spine was good on examination 
that but that he had pain that was related to an injury in 
service and he noted that an MRI study would be taken.  The 
MRI was obtained at a private facility in January 1998.  That 
study showed mildly bulging disc at C3-4 of 2 millimeters or 
less.  There was no cord or foraminal infringement.  The 
remaining cervical spine was normal.  With regards to the 
lumbar spine, the MRI showed narrowing and desiccation at L1-
2, S2-3, and L3-4 with mild bulge at L3-4.  There was also 
mild underlying congenital spinal stenosis/short pedicle 
syndrome of the mid-lumbar spine.

In July 1999, the veteran underwent another VA examination.  
Physical examination of the cervical spine showed some 
tenderness and soreness of the paraspinous muscles with some 
cramping over the muscles of the paraspinous neck area.  He 
could rotate 55 degrees to right and left, flex and extend 40 
degrees, and laterally bend to 40 degrees.  For the dorsal 
lumbar spine, he could flex to 90 degrees and extend, bend 
and rotate 30 degrees.  He had pain at the extremes of all of 
the motions over the neck and over the back.  There was no 
radicular pain that day.  He was diagnosed with residual 
injury to the cervical, dorsal and lumbar spine with 
degenerative disc disease of the spine.

Pursuant to the Board's January 1999 remand, the veteran 
underwent a neurological examination of his spine on  
September 8, 1999.  The examiner reviewed the veteran's 
claims file and noted that the veteran indicated the presence 
of neck pain since 1992.  The veteran described the pain as a 
sharp burning sensation that was present at the base of his 
skull.  He also experienced a dull aching pain in the dorsal 
spine.  Physical examination revealed a reduced cervical 
lordosis, i.e. the lordotic curve was less pronounced that 
was normally true.  He was able to forward flex only 40 
degrees with limitation due to pain, with normal as 70 or 
more.  He was able to extend only 10 degrees with limitation 
due to pain.  Normally a person would be able to extend to 60 
degrees.  He was able to laterally rotate only 10 degrees; 
normal range of lateral rotation would be to 80 degrees.  He 
was able to laterally tilt only 15 degrees to either side, 
with the normal tilt being 75 degrees.  

On examination of the dorsal spine, the veteran had a slight 
scoliosis that involved the cervical and dorsal spine with a 
scoliosis being right in the cervical spine and slightly left 
in the thoracic spine.  The veteran had moderate cervical 
paraspinal muscle tenderness and spasm.  The examiner did not 
appreciate dorsal or lumbar spine muscle spasm.  In the 
lumbar spine, the veteran's lumbar lordosis was reduced below 
the normal amount.  He was able to flex forward only 40 
degrees, with the normal being 90.  He was able to extend 
only 10 degrees with the normal being 40 to 50.  He was able 
to laterally tilt only 15 degrees to either side with normal 
being at least 45 and he was able to twist only 15 degrees to 
either side with normal being at least 45 degrees.  

The examiner did not detect any abnormalities to light touch 
or pin, or proprioception in the upper and lower extremities 
and the veteran had normal light touch and pin over the face, 
specifically involving the C2 dermatone.  Motor strength 
testing revealed normal strength in upper and lower 
extremities and reflexes were 1 to 2+ in upper and lower 
extremities.  Toes were down going bilaterally and finger to 
nose and heel to shin maneuvers were done appropriately on 
both sides.  The gait was normal.  The examiner opined that 
the veteran had functional limitations in that he could no 
longer work as a truck driver.  He had limitations on his 
ability to lift and he had limitations in terms of how long 
he could drive.  Further, the examiner did not sense that the 
veteran was trying to exaggerate his symptoms, and felt the 
physical profile obtained at the examination was valid.  The 
examiner concluded by noting that the veteran's range of 
motion was limited due to physical limitations, in other 
words, the limitation was not due to pain but due to the fact 
that he could not physically move farther in the motion.

The veteran's dorsal lumbar spine disability has been 
evaluated under the criteria set out in 38 C.F.R. § 4.72, 
Diagnostic Code 5010-5292.  That code provides that slight 
limitation of motion warrants a 10 percent rating, moderate 
limitation of motion warrants a 20 percent evaluation, and 
severe limitation of motion warrants a 40 percent evaluation, 
the highest rating available under this Code.

The veteran's cervical spine disability has been evaluated 
under the criteria set out in 38 C.F.R. § 4.72, Diagnostic 
Code 5010-5290.  That code provides that slight limitation of 
motion warrants a 10 percent rating, moderate limitation of 
motion of the cervical spine warrants a 20 percent rating, 
and severe limitation of motion of the cervical spine 
warrants a 30 percent evaluation, the highest rating 
available under this Code.

A.  Dorsal Lumbar Spine

After reviewing the evidence pertinent to the period of time 
encompassed by this appeal, the Board believes that the 
preponderance of such evidence is against entitlement to a 
rating in excess of 10 percent for the dorsal lumbar 
disability prior to September 8, 1999.  The medical evidence 
pertaining to that period paints a picture of only slight 
limitation of motion for each disability.  The VA 
examinations are consistent in their description of the 
veteran's disabilities.  They routinely note that the veteran 
can forward flex his back from 85 to 90 degrees and that he 
could bend, extend and rotate his back to 30 to 40 degrees.  
The last VA examiner noted that normal flexion was to 90 
degrees, while normal twisting motion of the back was to 
about 45 degrees.  Clearly, in terms of his lumbar dorsal 
spine, he had a good range of motion, and the examiners 
actually stated during that time that his range of motion was 
essentially normal.  Further, there were no neurological 
deficits found in his low back during this period.  
Recognizing the veteran's complaints of pain and the clinical 
evidence of minimal loss of range of motion, the Board 
believes that the limitation of motion of the dorsal lumbar 
spine prior to September 8, 1999, can best be described as no 
more than slight.  Under Code 5292, such slight limitation of 
motion warrants a 10 percent rating.  

However, it is clear from the September 8, 1999, examination 
report that severe limitation of motion of the dorsal lumbar 
spine disability was demonstrated at that time.  In that 
regard, forward flexion was to only 40 degrees with 90 
degrees being normal, and extension was to only 10 degrees 
with normal being 40 to 50 degrees.  Lateral tilt and 
rotation were likewise significantly limited.  Such findings, 
in the Board's view, are best described as demonstrating 
severe limitation of motion so as to warrant a 40 percent 
evaluation under Code 5292.  This is the highest rating 
available under this Code.  Further, there are no significant 
neurological findings to warrant a rating in excess of 40 
percent under Code 5293, even when consideration is given to 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 regarding 
additional functional loss.   

B.  Cervical Spine

Looking to the evidence pertinent to the cervical spine 
disability prior to December 22, 1997, the Board finds that 
no more than a 10 percent rating was warranted under Code 
5290.  Medical evidence prior to this time shows no more than 
slight limitation of motion.  Flexion of the cervical spine 
was essentially normal and extension was only slightly 
limited.  However, the findings noted on examination on 
December 22, 1997, shows further limitation of motion.  
Flexion was limited at that time to 40 degrees with pain at 
the extremes of motion.  Normal cervical flexion was reported 
by the VA examiner in September 1999 to be to 70 degrees.  
The December 22, 1997, findings therefore show a worsening of 
flexion.  Extension at the time of the December 22, 1997, 
examination was still limited to 40 degrees as had been noted 
on previous examinations.  The Board views the December 22, 
1997, findings as showing moderate limitation of motion of 
the cervical spine.  As such, a 20 percent rating under Code 
5290 was warranted from December 22, 1997. 

However, the findings reported on VA examination on September 
8, 1999, show that range of motion of the cervical spine had 
further deteriorated and can be considered severe as of that 
date.  Significantly, extension was limited to only 10 
degrees with pain, rotation was to only 10 degrees with 80 
degrees being normal, and lateral tilt was to only 15 degrees 
bilaterally with normal being 75 degrees.  

Conclusion

The Board also notes that the veteran has been extensively 
studied and there is no evidence that there is any 
significant neurological impairment so as to warrant higher 
ratings during any of the pertinent time periods under other 
diagnostic criteria.  Moreover, in reviewing the veteran's 
claims, the Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the Board has based its findings as 
to the evaluations to be assigned by factoring in additional 
functional loss due to pain, weakness, fatigue and 
incoordination.  However, the Board is unable to find that 
such additional functional loss warrants higher ratings than 
those assigned herein.  The Board has also reached its 
conclusions regarding the proper ratings to be assigned by 
resolving all reasonable doubt in the veteran's favor.  38 
U.S.C.A. § 5107(b). 

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  While there is 
evidence that the veteran's employment as a truck driver was 
limited to some degree by his disabilities, the Board does 
not find evidence of such marked interference with employment 
or frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 



ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of injury of the dorsal-lumbar spine with arthritis and 
narrowing and desiccation at L1-2, L2-3 and L3-4 with mild 
bulge at L3-4 is not warranted prior to September 8, 1999.  
Entitlement to a rating in excess of 10 percent for residuals 
of injury of the cervical spine with arthritis and mild disc 
bulge at C3-4 prior to December 22, 1997, is not warranted.  
To this extent, the appeal is denied. 

Entitlement to a rating of 40 percent for residuals of injury 
of the dorsal-lumbar spine with arthritis and narrowing and 
desiccation at L1-2, L2-3 and L3-4 with mild bulge at L3-4 is 
warranted from September 8, 1999.  Entitlement to a rating of 
20 percent for residuals of injury of the cervical spine with 
arthritis and mild disc bulge at C3-4 is warranted from 
December 22, 1997, to January 8, 1999.  Entitlement to a 
rating of 30 percent for residuals of injury of the cervical 
spine with arthritis and mild disc bulge at C3-4 is warranted 
from January 8, 1999.  To this extent, the appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

